Exhibit 10.1

October 5, 2006

Mr. David Contis

401 Wilshire Blvd., Suite 700

Santa Monica, CA 90401

Dear David:

I am writing concerning your employment with the Macerich Company and its
affiliates (collectively, the “Company”).  The Company is pleased to offer you
the following separation agreement (the “Agreement”):

Employment

Relationship with the Company

You will remain an active Company employee through October 31, 2006 (the
“Employment Period”).  During the Employment Period, you will continue to
receive your base salary and associated benefits, in accordance with the
Company’s regular and usual payroll and benefits practices and subject to
applicable payroll and benefits deductions.

 

Effective at the close of business on October 31, 2006 (the “Separation Date”),
you are resigning from all employment with the Company.  In addition to
receiving your base salary and associated benefits through the Employment
Period, you will be paid for any accrued but unused vacation and personal days. 
On the Separation Date, you will receive your final regular paycheck,
irrespective of whether you agree to the terms of the Agreement.  In regard to
Profit Sharing/401(k) Plans and Deferred Compensation Plan, eligibility will
terminate effective on the Separation Date.  Marsha Chappell and Scott Kingsmore
are the respective contacts for additional information under these Plans.

 

As you are currently enrolled in the Company’s medical and dental

 


--------------------------------------------------------------------------------




 

 

plans, you will have the right to convert to COBRA, at your own expense, the
coverage you currently are enrolled in.  Your current medical and dental
coverage will remain active through the Separation Date.  If you choose to elect
COBRA conversion, the first date of coverage under COBRA will be November 1,
2006.  COBRA notification (which will detail your rights, response deadlines,
cost, and payment procedures) will be mailed to you from our third party
administrator.  Please keep in mind that if you want coverage beyond the
Separation Date, you must initiate the enrollment process.  Luisa Sheldon is the
contact for COBRA information.

 

 

Accelerated Vesting of Restricted Stock

This agreement confirms that notwithstanding anything contained in the
Restricted Stock Agreements dated as of March 31, 2004, March 31, 2005, March
31, 2006 and April 27, 2006 (collectively, the “Restricted Stock Agreements”),
the Compensation Committee of the Board of Directors has by resolution
accelerated the vesting date of your 34,829 shares of  restricted stock which
were granted under the Restricted Stock Agreements, and therefore all of such
shares shall vest, and the restrictions thereon shall lapse, as of the
Separation Date. 

 

 

Continued Eligibility for Annual Bonus

Notwithstanding any contrary provisions of the Company’s annual bonus plan or
otherwise, at the time when annual bonuses are paid to the Company’s other
Executive Officers for the 2006 calendar year, you shall be paid a proportionate
share (based upon the percentage of the year during which you were employed by
the Company) of an annual cash bonus under such plan in an amount equal to the
annual bonus to which you would have been entitled had your employment with the
Company not become subject to this Separation Agreement, which amount, if any,
shall be determined by the Compensation Committee of the Board of Directors in
its sole and absolute discretion.

 

 

Confidential Information

You understand and agree that during the course of your employment with the
Company, you had access to certain “Confidential Information.”  Confidential
Information includes all information of, about or concerning the business of the
Company that derives actual or potential economic value from not being known to
the Company’s competitors or any part of the public or that is otherwise
proprietary to the Company.  Both during and subsequent to your employment with
the Company, you shall not

 


--------------------------------------------------------------------------------




 

 

disclose any Confidential Information to any other person or entity or use such
information in any manner that is detrimental to the Company’s interests.  For
the purposes of this Agreement, the term “Confidential Information” also
includes, but is not limited to, personnel or finance information; leasing
techniques (to the extent unique to the Company), development plans, acquisition
strategies (to the extent unique to the Company), operational plans, procedures,
policy or history concerning the Company; property budgets or strategies;
property marketing or brand research information; financial information;
business plans, procedures, policy or history; claims handling practices or
procedures; potential, contingent, unasserted or threatened claims, liabilities
or actions against the Company; employee or consultant incentive compensation
plan structures, salaries or fees; marketing and/or finance plans or surveys;
future plans or projections; costs or expenses, bonus plans; training materials
or information; the Company’s stock option plan or agreements, or any
information in connection therewith or relating to the Company’s stock; business
records; business files; computer data; business operating forms and other
documents; and plans and compilations of information or other proprietary
material in connection with or concerning the business, future business or
potential employees of the Company; or any and all information defined as “Trade
Secrets” under the Trade Secrets Act.  Confidential Information may have been
contained in written materials, in verbal communications, in the unwritten
knowledge of employees, and/or any other tangible medium of expression,
including, but not limited to, hard disk and soft disk drive mechanism and
CD-roms disks.  Such information is confidential without regard to the manner in
which it was obtained.  The term “Confidential Information” does not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by you, or (ii) was or becomes available to you on a
non-confidential basis from a source other than through or as a result of your
prior employment by the Company, provided that such source is not known by you
to be bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information. You acknowledge that all Confidential Information
has been disclosed to or learned by you in confidence, and you agree not to use
any Confidential Information and to maintain absolute and strict confidentiality
with respect to any and all Confidential Information for all time.  You
understand and agree that this confidential information provision is a material
term of this Agreement and that any breach of this provision will cause the

 


--------------------------------------------------------------------------------




 

 

Company irreparable harm for which it will have no adequate remedy at law. 
Therefore, you agree that the Company shall be entitled to injunctive or other
equitable relief to prevent a breach or threatened breach of this provision.

 

 

Non-Solicitation

You agree that, for a period of two years commencing on the Separation Date,
without the prior written consent of the Company, you will not (and will not
assist or encourage others to), directly or indirectly, solicit to hire or hire
or cause or seek to cause to leave the employ of the Company or any of its
affiliates any person then employed by the Company or any of its affiliates;
provided, however, that you may employ any such person who responds to general
solicitations for employment by any company you are affiliated with provided
that such general solicitations are in the ordinary course of business and
consistent with past practice, and not targeted directly to any specific
individual or individuals.

 

 

No Derogatory Comments

Each of us agrees to not make any detrimental or derogatory comments concerning
the other party, or, as to the Company, any of its directors, officers,
partners, employees or affiliates, past, present or future.  Each of us
understands and agrees that this no derogatory comments provision is a material
term of this Agreement and that any breach of this provision will cause the
other party irreparable harm for which it will have no adequate remedy at law. 
Therefore, you agree that the aggrieved party shall be entitled to injunctive or
other equitable relief to prevent a breach or threatened breach of this
provision.

 

 

No Other Payments or Benefits

You agree that in exchange for the payments and benefits provided for in this
Agreement, you are not entitled to any other payments or benefits from the
Company of any kind, including but not limited to, salary, restricted stock,
severance pay, termination benefits, change of control benefits, fringe
benefits, vacation pay, bonuses, incentive compensation, sick pay, life
insurance, disability insurance, medical benefits, new participation in deferred
compensation or profit sharing/401k or other retirement benefits, or any other
payments or benefits contained in any employment agreement or any other
agreements, whether written or oral, between you and the Company.

 

 

Release of the Company

You agree that in exchange for the payments and benefits provided for in this
Agreement, you will release the Company, and you covenant not to sue the
Company, with respect to any and all actions or causes of action, whether known
or unknown, from the beginning

 


--------------------------------------------------------------------------------




 

 

of time to the date of this Agreement.  Claims being released by you include,
but are not limited to, any and all claims arising out of, concerning, or
related to:  (a) your employment with the Company, your employment agreement, or
your separation from employment with the Company; (b) any federal, state, or
local law prohibiting employment discrimination, including the Age
Discrimination Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act, the Civil Rights Acts of
1866, 1871 and 1991, the Americans with Disabilities Act, Section 1981 of the
Civil Rights Act of 1866, 42 U.S.C. §§ 1981, 1983, the Vocational Rehabilitation
Act of 1973, the Employee Retirement Income Security Act, and the Arizona Civil
Rights Act; (c) any contract or tort claims, including any claims for breach of
implied or express contract, whether written or oral, tortious interference with
contractual relations, breach of promise, misrepresentation, negligence, fraud,
estoppel, defamation, intentional or negligent infliction of emotional distress,
prima facie tort, loss of consortium, violation of public policy, wrongful,
abusive or constructive discharge, or any other employment-related tort; (d) any
other federal, state, or local law relating to employment, including the Fair
Labor Standards Act and any state’s wage and hour law; or (e) any transactions,
occurrences, acts, statements, disclosures, or omissions occurring prior to the
date of this Agreement.  Notwithstanding the foregong, you do not release any
claims (i) for breach of this Agreement, (ii) under any and all reimbursement
and indemnification obligations we owe you, whether by contract, at law or
otherwise, or (iii) that by law cannot be waived.

 

 

Indemnification

The Company shall indemnify you to the fullest extent permitted by Maryland law
in effect on the date hereof and as amended from time to time if, by reason of
your employment by the Company, you are, or are threatened to be, made a party
to or a witness in any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), except one initiated by
you to enforce your rights under this Separation Agreement.

 

 

Cooperation in Legal Proceedings

You agree that, after the Separation Date, upon the reasonable request of the
Company, you shall cooperate with and assist the Company in undertaking and
preparing for legal and other proceedings relating to the affairs of the
Company. You shall be reimbursed for the reasonable expenses you incur in
connection with

 


--------------------------------------------------------------------------------




 

 

any such cooperation and/or assistance, and shall receive from the Company
reasonable per diem compensation in connection therewith.

 

 

Return of Company Property

On the Separation Date, you shall return to the Company all documents (and all
copies thereof) and other property belonging to the Company that you have in
your possession or control, whether in hard copy or electronic form.  The
documents and property to be returned by you include, but are not limited to,
all files, correspondence, email, memoranda, notes, notebooks, drawings,
records, plans, forecasts, reports, studies, analyses, compilations of data,
proposals, agreements, tenant lease forms and lease related documents, property
acquisition files and documents, policy and procedure documents and financial
information, specifications, research and development information, sales and
marketing information, operational and personnel information manuals, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, and servers), credit cards, entry cards, identification badges and
keys; and any materials of any kind which contain or embody any proprietary or
confidential information of the Company or any of its Affiliates (and all
reproductions or excerpts thereof, in whole or in part).  You agree to make a
diligent search to locate any such documents, property and information.  You
further agree, on a mutually agreeable day and time, to provide the Company’s
representatives access to any personally owned computer, server, or e-mail
system that you have used to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, so that the
Company can make a computer-useable copy of all such information and the Company
can also permanently delete and expunge such confidential or proprietary
information from those systems.  You understand and agree that this return of
Company property provision is a material term of this Agreement and that any
breach of this provision will cause the Company irreparable harm for which it
will have no adequate remedy at law.  Therefore, you agree that the Company
shall be entitled to injunctive or other equitable relief to prevent a breach or
threatened breach of this provision.

 

 

ADEA Waiver

In connection with your release of claims, you acknowledge the following:  (a)
in return for this Agreement, in addition to the payments and benefits to which
you were entitled under your Employment Contract, you will receive payments
beyond that which

 


--------------------------------------------------------------------------------




 

 

you were already entitled to receive before entering into this Agreement; (b)
you have been advised in writing (by this Agreement) to consult with an attorney
prior to signing this Agreement; (c) you have been given a period of 21 days
within which to consider this Agreement and, if you elect to sign it before that
time, acknowledge that you have done so voluntarily; and (d) you are fully aware
of your rights and have carefully read and understand all provisions of this
Agreement before signing it.

 

You shall have seven (7) days after signing this Agreement to revoke your
agreement to its terms.  Any revocation shall be in writing and addressed to
Richard Bayer, Executive Vice President & Chief Legal Officer at The Macerich
Company,  401 Wilshire Blvd., Suite 700, Santa Monica, California 90401.  This
Agreement, and its terms, shall not become effective and none of the payments
and benefits set forth herein shall become due or payable until the earliest
date after:  (a) both you and the Company have signed this Agreement; and (b)
your seven-day revocation period has passed without revocation.

 

 

Governing Law

The rights and obligations contained in this Agreement shall be construed and
enforced in accordance with, and shall be governed by, the laws of the State of
California, without regard to principles of conflict of laws.  This Agreement
shall be binding upon the successors and assigns of the parties hereto.

 

 

Arbitration

You agree that any and all claims or disputes that might arise between you and
the Company under this Agreement shall be decided by arbitration in Los Angeles,
in accordance with the Model Employment Arbitration Procedures of the American
Arbitration Association (including such procedures governing selection of the
specific arbitrator or arbitrators), unless mutually agreed otherwise.  The
Company shall pay the costs of the arbitration.  The award by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any state or federal court having jurisdiction.

 

 

Integrated Agreement and No
Oral Modifications

This Agreement shall supersede and replace all prior negotiations and agreements
proposed or otherwise, whether written or oral, concerning the subject matter
herein.

 

This Agreement cannot be modified except in a writing signed by you and the
Company.

 


--------------------------------------------------------------------------------




 

Sincerely,

 

Richard A. Bayer

Executive Vice President & Chief Legal Officer

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

David Contis

Date

 


--------------------------------------------------------------------------------